DETAILED ACTION
This is the final Office action and is responsive to the papers filed 01/27/2022.  The amendments filed on 01/27/2022 have been entered and considered by the examiner.  Claims 1-14 are currently pending and examined below.  Claims 1-4, 6-10, and 12 have been amended.  Claims 13-14 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 01/27/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara et al. (JP 2019021200 A; hereinafter Kuhara) in view of Ho et al. (US 20210286651 A1; hereinafter Ho).

Regarding claims 1 and 7, Kuhara discloses:
A vehicle running control device (Fig. 1- control device 1) and method, the vehicle running control device comprising: 
a memory (Fig. 2 – storage unit 13); and 
a processor (Fig. 2 - control unit 12) connected to the memory (Fig. 2 - storage unit 13), the processor being configured to: 
control running of a vehicle (Fig. 1 - vehicle 21) in an autonomous driving mode (autonomous driving mode; [0060]) and in a remote driving mode (remote driving mode; [0060]) and control running of the vehicle toward a destination (control unit 12 controls switching between autonomous driving mode and remote driving mode and controls the vehicle 21 to the destination; [0060], [0089]), the autonomous driving mode controlling the running of the vehicle on the basis of operation information relating to autonomous driving of the vehicle that is obtained from a running environment surrounding the vehicle (the autonomous driving mode is based on sensor information on the surrounding environment sensed by the sensor unit 214; [0083]), and the remote driving mode controlling the running of the vehicle based on operation information relating to remote driving of the vehicle that is entered through remote operation equipment operated by remote operation staff (the remote control mode is based on remote control on the display device 41 or remote control device 31 operated by remote operator P1; Fig. 1, [0060]-[0061]); 
acquire a running path (route; [0088]-[0089]) of the vehicle to the destination and path information (route information; [0088]-[0089]) relating to autonomous driving of the vehicle on the 
before the vehicle reaches each of the updated remote driving segments (travel avoidance region; [0025]-[0026]), make a request to the remote operation equipment for entry of the operation information relating to remote driving (remote operator P1 judges the necessity of the remote control and submit a request to the control device 1 to remote control the target vehicle in the travel avoidance region; Fig. 1, [0025]-[0026], [0061]); and 
when running is being controlled in the autonomous driving mode and the operation information relating to remote driving is entered through the remote operation equipment, switch to operate in the remote driving mode (when the target vehicle is in autonomous driving mode, in accordance to the operation of the remote control device 31, the target vehicle switches from the autonomous driving mode to the remote control mode; Fig. 1; [0026]).  

Kuhara does not specifically disclose:
on the basis of the path information relating to autonomous driving, divide the running path into remote driving segments and autonomous driving segments, the remote driving segments being segments of the running path in which running control of the vehicle in the remote driving mode is predicted to be required, and the autonomous driving segments being segments of the running path that are identified as not being remote driving segments; 
while the vehicle is running toward the destination, acquire updated path information, and update the remote driving segments and the autonomous driving segments of the running path based on the updated path information.  

However, Ho discloses:

while the vehicle is running toward the destination, acquire updated path information, and update the remote driving segments and the autonomous driving segments of the running path based on the updated path information (while the vehicle 101 progress on a planned or current route to a destination, the road segments which the vehicle 101 can or cannot safely navigate are determined; [0020]-[0021], [0047]);  
before the vehicle reaches each of the updated remote driving segments, make a request to the remote operation equipment for entry of the operation information relating to remote driving (event determination logic 120 determines an unsafe event, an event request 121 is communicated to a remote human operator 30 which require immediate input/action from the remote human operator 30 on the road segments which the vehicle 101 cannot safely navigate; Fig. 1, [0044], [0049]-[0050]).   

Kuhara and Ho are both considered to be analogous because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhara’s vehicle control to further incorporate Ho’s road segments that are determined to be safe or unsafe for autonomous 

Regarding claims 2 and 8, Kuhara discloses:
wherein the processor is configured to, after the vehicle has passed through each of the remote driving segments, make a request to the remote operation equipment to halt the operation information relating to remote driving in the respective remote driving segment (when the target vehicle passes the travel avoidance region, if the remote control request cannot be received, no in step S12, the request receiving unit 121 of the remote control device 1 transmits a stop control command to the target vehicle, and ends the process; Fig. 5, step S12, [0025]-[0026], [0132]).

Regarding claims 3 and 9, Kuhara discloses:
wherein the processor is configured to, when entry of the operation information relating to remote driving through the remote operation equipment is halted, operate in the autonomous driving mode (when remote control request cannot be received, the target vehicle is not instructed to be remotely controlled and remains in autonomous driving mode; [0133]).  

Regarding claims 4 and 10, Kuhara does not specifically disclose:
wherein the path information includes information relating to another vehicle having another running path that overlaps with the running path of the vehicle and information relating to running of the other vehicle.  

However, Ho discloses:


Kuhara and Ho are both considered to be analogous because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhara’s vehicle control to further incorporate Ho’s route information which includes meeting and following a human driven vehicle which results in safe guidance of the vehicle on difficult portions of the route (Ho’s [0048]).

Regarding claims 13 and 14, Kuhara does not specifically disclose: 
wherein the path information includes road condition information.

However, Ho discloses:
wherein the path information includes road condition information (route information includes information on the road segments which the vehicle 101 cannot safely navigate; [0047]-[0048]).

Kuhara and Ho are both considered to be analogous because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhara’s vehicle control to further incorporate Ho’s route information which includes information on the road segments which the vehicle 101 cannot safely navigate which results in safe guidance of the vehicle on difficult portions of the route (Ho’s [0048]).

Claims 5-6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara in view of Ho and further in view of Takahashi (US 20170259820 A1).

Regarding claims 5 and 11, Kuhara and Ho do not specifically disclose: 
wherein: 
the vehicle is capable of running while trailing a trailing vehicle, and 
the processor is configured to set a destination position relating to the trailing vehicle as the destination and acquire the running path and the path information relating to autonomous driving.  

However, Takahashi discloses:
wherein: 
the vehicle is capable of running while trailing a trailing vehicle (preceding vehicle; [0011] “The automated driving control unit may be configured to carry out columnar traveling with respect to a preceding vehicle, which is recognized by the surrounding environment detecting unit, in the case it is determined that the automated driving based on the surrounding environmental information cannot be implemented, and the remote control may be implemented in accordance with information from the preceding vehicle.”), and 
the processor is configured to set a destination position relating to the trailing vehicle as the destination and acquire the running path and the path information relating to autonomous driving (information from the preceding vehicle, see [0011]).

Kuhara and Takahashi are both considered to be analogous because they are in the same field of remote driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding claims 6 and 12, Kuhara and Ho do not specifically disclose: 
wherein the destination position is a trailing start position or a trailing end position of the trailing vehicle that is in an area in which running control of the vehicle in the remote driving mode is required.

However, Takahashi discloses:
wherein the destination position (destination point; [0082] “in the case it is determined that automated driving (autonomously oriented automated driving) cannot be implemented based on the surrounding environmental information Ic (step S1 of FIG. 2: NO), automated driving (heteronomously oriented automated driving) is continued by remote control and not through a driving operation of the driver (step S3 of FIG. 2, and FIG. 4). Consequently, in the case that the autonomously oriented type of automated driving cannot be implemented due to the occurrence of some kind of obstacle, it is still possible for automated driving to be continued. Assuming it is allowed by law, even when traveling with only an occupant without driving qualifications (a child, or someone who has been drinking alcohol), it is possible to travel to the destination point with greater reliability.”) is a trailing start position or a trailing end position of the trailing vehicle (information from the preceding vehicle, see [0011]).

Kuhara and Takahashi are both considered to be analogous because they are in the same field of remote driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Magzimof et al. (US 20190383624 A1) discloses a vehicle routing evaluation system may send control signals to automatically control navigation of the vehicle to follow the routing generated routing or may present the navigation instructions to a teleoperator that controls the vehicle for road segments.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665